Citation Nr: 0931689	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-01 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than February 5, 
2004, for the grant of a total disability evaluation based on 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from February 1959 to February 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Roanoke, Virginia, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which granted 
entitlement to TDIU and assigned an effective date of 
February 5, 2004.

When this issue was previously before the Board in February 
2008, it was remanded to the RO, via the Appeals Management 
Center (AMC), for further evidentiary development and 
referral to the Director, Compensation and Pension Service, 
for consideration of assignment of an extraschedular TDIU.  
All requested actions having been taken, the claim has been 
returned to the Board for further appellate consideration.

Also in February 2008, the Board noted that the Veteran had 
apparently elected to proceed without representation 
following the retirement of his attorney.  He has not 
indicated any desire to name new representation at this time.


FINDING OF FACT

The earliest date on which it is factually ascertainable that 
the Veteran was unable to obtain or retain substantially 
gainful employment due to service connected disabilities is 
February 5, 2004.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
February 5, 2004, for the grant of TDIU are not met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.400, 4.16(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the Veteran's disagreement with the 
effective date assigned following the grants of entitlement 
to TDIU.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  No additional 
discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development 
of the claim, which is not abrogated by the granting of 
initial entitlement.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   Here, 
the RO obtained VA treatment records from February 2003 to 
March 2005, as well as several VA examinations and medical 
opinions.  No private medical records were identified or 
submitted.  The Board notes that Social Security 
Administration (SSA) records were properly requested 
following the February 2008 Board remand, but SSA has 
certified that the records could not be located and further 
attempts would be futile.  As the current claim regarding the 
assignment of effective date is dependent on the evidence and 
information already of record, there is no additional 
assistance which can be provided to the veteran.  
Adjudication may proceed without prejudice to him.

Analysis

As a general rule, the effective date of an award based on an 
original claim for compensation or a claim for increased 
evaluation, to include grants of TDIU, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1); 
Hurd v. West, 13 Vet. App. 449, 451 (2000) (noting that the 
effective date rules for an increased compensation claim 
apply for a TDIU claim).  If the increase in severity of the 
disabilities is factually shown to have occurred within the 
year prior to the receipt of the claim, an effective date 
reflecting the actual date of increase may be assigned.  
38 C.F.R. § 3.400(o)(2). 

A claim is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating intent to apply for one or 
more benefits."  38 C.F.R. § 3.155(a) (2008).  VA must look 
to all communications from a claimant that may be interpreted 
as applications or claims- formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  In some cases, a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).

Here, the Veteran's claim for entitlement to TDIU was 
received on November 18, 2004.  A review of the claims file 
reveals no prior communication or submission which might be 
interpreted as an earlier claim of entitlement to TDIU.  The 
Veteran did file claims for schedular increase in his service 
connected disability evaluations prior to November 2004, but 
in none of those instances was the issue of employability 
reasonably raised or inferred.  Under the applicable 
regulations, then, the earliest possible effective date for 
the grant of TDIU is November 18, 2003, the date one year 
prior to receipt of the Veteran's claim.

Assignment of such earlier date of entitlement, or of any 
date prior to February 5, 2004, is not permissible under the 
applicable regulations, however.  The Veteran must, in 
addition to showing an earlier claim, establish factual 
entitlement to the benefit sought.  "The effective date of 
an evaluation and award of ... compensation ... based on ... a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400.  In other words, the veteran must show 
basic entitlement to TDIU.

The RO determined that a February 5, 2004, effective date was 
warranted because that is the earliest date on which the 
Veteran met the threshold schedular evaluation criteria for 
TDIU entitlement.  Those are a single service connected 
disability rated at least 60 percent disabling, or a combined 
evaluation of at least 70 percent, with one or more service 
connected disabilities rated at least 40 percent.  Effective 
February 5, 2004, separate, increased disability evaluations 
were assigned for a psychiatric disability (50 percent) and 
for a low back disability (10 percent).  A 20 percent 
evaluation for a right ankle disability was unchanged.  The 
new combined rating for the Veteran's service connected 
disabilities was 70 percent, with at least one disability 
rated 40 percent disabling.  Previously, the back and mental 
health conditions were rated as one disability because the 
majority of impairment from the back was found to be 
psychosomatic.

The Board notes that although the Veteran did initially 
appeal the evaluations assigned for his depressive disorder, 
low back disability in an October 2004 rating decision, he 
did not dispute the effective dates for the increases.  He 
also dropped his appeal with regard to the evaluations with 
the grant of entitlement to TDIU.  The October 2004 decision 
has therefore become final; this includes the inherent 
determination that his service connected disabilities 
increased in severity as of February 5, 2004.

The Board did remand the claim for referral to the Director, 
Compensation and Pension Service, so that entitlement to an 
extraschedular evaluation of TDIU could be considered.  It is 
VA policy that "all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled."  38 C.F.R. § 4.16(b).  In such cases, the 
Director may find that even though the percentage standards 
are not met, assignment of TDIU is allowable because service 
connected disabilities do in fact render the Veteran 
unemployable.  Upon review of the claims file, however, the 
Director determined in essence that the evidence of record 
did not support a factual finding of worsening of the service 
connected disabilities prior to February 5, 2004.  He cited 
the VA treatment records and the most recent October 2004 VA 
examination report, as well as evidence of the involvement of 
nonservice connected disabilities in the Veteran's 
occupational limitations.

The Board in this case is bound by the law and regulations, 
as well as the previously adjudicated facts.  While up to a 
one year retroactive grant of entitlement to TDIU is 
allowable, dating from the receipt of the claim, that 
possibility is limited by the factual showing of entitlement 
to the increase.  38 C.F.R. § 3.400(o)(2).  Here, VA has 
previously determined, in a now-final decision, that the 
factually ascertainable increase occurred no earlier than 
February 5, 2004.  This finding has been reiterated on 
extraschedular consideration by the Director, Compensation 
and Pension Service.


ORDER

An effective date earlier than February 5, 2004, for the 
grant of TDIU is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


